Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158508
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158508
                                                                   COA: 342977
                                                                   Kalamazoo CC: 2013-001794-FC
  HENRY VICTOR SMITH,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 24, 2018
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2019
           d0722
                                                                              Clerk